Citation Nr: 9929101	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  During his personal hearing the veteran appeared to 
raise the issue of service connection for residuals of a blow 
to the nose during service.  This issue is not in appellate 
status and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have PTSD attributable to service..   


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran served in Vietnam from April to November 1968.  
His military occupational specialty was military policeman.  
There is no evidence in the service personnel records that 
the veteran engaged in combat with the enemy.

The veteran's service medical records, including the November 
1968 separation examination report, are negative for 
complaints, symptoms or findings regarding a psychiatric 
condition.  

In a June 1995 letter, Dr. Theobald stated that the veteran 
was an engineer on a railroad and that he had developed 
diabetes mellitus, hypertension, major depression and 
symptoms of PTSD over the preceding few months.  Over a 
period of years the veteran had been involved in train-car 
accidents which had led to people's deaths.  This had become 
increasingly difficult for him.  Dr. Theobald concluded that 
given the onset of all the medical problems and the veteran's 
depression he would not be able to return to operating a 
train in the foreseeable future and that his disability was 
likely to be long-term.  There was no mention in the letters 
of any combat stressor.

Following an October 1996 VA psychiatric examination, the 
diagnoses were major depression, dysthymic disorder, 
agoraphobia, and generalized anxiety disorder with 
anticipatory anxiety.  The examiner specifically stated that 
the veteran did not have PTSD.  

In a November 1996 letter the veteran stated that he was 
trained as a military policeman and was sent to Washington, 
D. C., during the 1967 riots.  He was hit in the nose with a 
bottle during that duty.  He also reported several combat-
related incidents.  In a separate November 1996 letter, he 
stated that his friends avoided him when he got home from 
Vietnam.  He went back to work as an engineer for the C & O 
railroad.  One day, a car slid and his train hit it 
broadside.  He saw a five or six year old boy flip through 
the air.  The driver of the car was killed.  He started 
having panic attacks after several fatal car/train accidents.  
He did not get a diagnosis of panic attacks until several 
years later.  His nerves stared bothering him while driving 
his car.  His health gradually got worse.  In another 
incident, a truck ran into the side of his train and he saw 
two little kids flying around the cab of the truck.  He had 
another panic attack.  In December 1994 he blacked out while 
pulling some railroad cars.  

During the veteran's personal hearing in April 1997 he 
related similar incidents as the ones described above.  He 
also related several incidents that occurred in Vietnam as 
well as being sent to Washington, D.C. to help quell the 1967 
riots.

Although the veteran has provided several accounts of his 
claimed exposure to combat stressors during service, he does 
not have a well-grounded claim.  There is no evidence of a 
psychiatric disorder during service.  The diagnosis of PTSD 
by Dr. Theobald was attributed to stressors associated with 
his employment with the railroad.  PTSD was not diagnosed 
during the October 1996 VA psychiatric examination, and, in 
fact, specifically excluded.  On this basis, the claim is not 
well-grounded and must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

